Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
No precise words or particular form is required in the notice to be given to the indorser of a promissory note or bill of exchange, of its dishonor.
It is sufficient if it appears, or can reasonably be inferred * from the notice, that the note or bill has [214] been duly presented for payment, and has been dishonored.
A notice that a note had been duly presented, etc'., and protested for non-payment, and that the holder looked to the indorser for payment of the same, is sufficient to put the indorser upon inquiry, which is all the law requires, and answers fully the reason and purpose of notice. The word protested has a definite legal signification, which should have been recognized by the Court below. In this case, the notice of protest was sufficient.
Judgment reversed with costs.